



SEVERANCE AGREEMENT AND RELEASE IN FULL
This Severance Agreement and Release in Full ("Agreement") is made and entered
into by and between William Ringling (“Employee”), Employee’s agents,
administrators, personal representatives, heirs and assigns, and CORE MOLDING
TECHNOLOGIES, INC. (the "Company"), its parent company, subsidiaries, officers,
directors, shareholders, affiliates, agents, successors and assigns.


1.The Company agrees to pay Employee a lump sum of (a) $39,166.66 minus standard
deductions as severance and in full and final compromise settlement of all
claims that Employee has raised or could have raised against the Company at any
time, up to and including the present date, including any claims for back pay,
damages, court costs, attorneys’ fees, or any other monetary or equitable
relief. Employee agrees this compensation is in excess of that which Employee is
currently entitled and is comprised of two (2) months of base compensation. The
compensation identified in (a) above will not be paid until the revocation
period referenced in Exhibit A has ended.


2.Except as outlined in Paragraph 3 below and to the extent allowed by law,
Employee and Employee’s attorneys, attorneys-in-fact, heirs, executors,
administrators, successors and assigns, do fully release and discharge the
Company, its parent company, subsidiaries, and affiliates, and their officers,
directors, shareholders, agents, and employees of and from any and all
grievances, charges, employment contracts, suits, legal actions or claims of any
nature whatsoever, known or unknown, regarding the Company’s employment policies
and practices or Employee’s employment with or separation from employment with
the Company, which have been or could have been asserted by Employee, Employee’s
attorneys, successors, assigns or representatives, in any claim, charge of
discrimination, suit or legal action against the Company, up to and including
the present time, including those arising under any laws of the United States of
America or the states of the United States, specifically including Ohio, and
also including, but not limited to, those claims arising under the Civil Rights
Acts of 1866 and 1871, as amended; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act,
as amended, 29 U.S.C. § 621, et seq.; the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§ 101, et seq.; the Worker Adjustment and Retraining Notification Act (WARN);
all other common and statutory laws, ordinances, rules or regulations of the
United States of America and all the states of the United States, specifically
including the state of Ohio, and their political subdivisions, and the public
policies thereof; and all claims which were raised or could have been raised
under any express or implied employment contract which Employee or Employee’s
successors, assigns or representatives may claim existed with the Company.


3.This Agreement does not prohibit or prevent Employee from engaging in
activities that are not waivable and protected by applicable federal or state
laws. However, with regard to such activities and to the extent allowed by law,
Employee is hereby releasing and waiving Employee’s right to seek or recover any
form of monetary damages or monetary relief from the Company, including, but not
limited to, through any proceeding before or through the Equal Employment
Opportunity Commission or the National Labor Relations Board.
  
4.The parties agree that the Company has no prior legal obligation to make the
payments agreed upon in Paragraph 1.


5.Employee affirms that the only consideration for the signing of this Agreement
is that set forth in Paragraph 1 above and that no other promises or assurances
of any kind have been made to Employee by the Company, its attorneys or any
other person as an inducement to sign this Agreement.


6.Employee recognizes that Employee is responsible for any federal or state tax
liability or any other payment, judgment or liability that could arise as a
result of this Severance Agreement and Release in Full and agrees to hold
harmless and indemnify the Company for any such liability.


7.Employee agrees that from the date of termination of Employee’s employment
Employee will not disclose matters relating to the contents of this Agreement,
including, but not limited to, the existence of this Agreement or the amount of
monetary payment to anyone other than Employee’s immediate family, accountants,
and attorney. Employee also agrees that Employee will not describe the contents
of this Agreement in any way (i.e., generous, large, substantial, unfair, etc.).
  
8.Employee agrees that from the date of termination of Employee’s employment
Employee will not make any disparaging remarks or derogatory comments about the
Company, its policies or its managerial decisions, or any of its officers,
directors, affiliates, agents or employees.







--------------------------------------------------------------------------------





9.Employee acknowledges that Employee has returned all Company property
including, but not limited to, files, computers, computer files, computer data,
diskettes, software, passwords, and any other documents or data concerning the
Company's methods, systems, processes, pricing, techniques, technology,
developments, customers, prospective customers, employees, finances, or
suppliers. Employee further acknowledges that Employee has returned such
property without making or keeping any copies of such property. Employee further
agrees to safeguard and keep confidential information acquired during their
employment with Core.  Confidential information refers to technical data, trade
secrets, and know-how including but not limited to research, product plans,
products, customers, pricing or pricing models, product costing, labor and
overhead rates, production rates, scrap rates, staffing, compensation, employee
lists, material formulations, financial information related to Core’s plans or
overall facilities .


10.This Agreement does not constitute an admission of any wrongdoing, liability
or unlawful conduct by the Company, but is a severance agreement and release of
all existing potential claims.


11.This Agreement shall be governed by the laws of the state of Ohio without
reference to its choice of law principles, and any dispute arising hereunder
shall be submitted to a state or federal court of competent jurisdiction in
Ohio.


12.Employee represents and warrants that Employee has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
legal claims against the Company or portion thereof or interest herein and will
not after the execution of this Agreement assign or attempt to assign any
interest herein.


13.No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.


14.Employee's acceptance of the payment agreed to in Paragraph 1 at any time
more than seven (7) days after the execution of this Agreement shall constitute
an admission by Employee that Employee did not revoke this Agreement during the
revocation period of seven (7) days; and shall further constitute an admission
that this release has become effective and legally enforceable.


15.If Employee executes this Agreement at any time prior to the end of the
forty-five (45) day period that the Company gave to Employee in which to
consider this Agreement, such early execution was a knowing and voluntary waiver
of Employee's right to consider this release for at least forty-five (45) days,
and was due to Employee's belief that Employee had ample time in which to
consider and understand this Agreement and in which to review this release with
an attorney.


16.The Parties to this Agreement expressly acknowledge that the provisions, or
portions thereof, of this Agreement shall be deemed severable and the invalidity
of or unenforceability of any provision, or portion thereof, shall not affect
the validity or enforceability of the other provisions hereof. If any provision,
or portion thereof, of this Agreement is unenforceable for any reason, it is the
express intent of the Parties that such provision, or portion thereof, shall be
appropriately limited and given effect to the greatest extent that it may be
enforceable in the discretion of the court or, in the alternative, such
provision shall be severed in its entirety, if a court of competent jurisdiction
determines a lesser limitation than what is stated is not appropriate.


17.EMPLOYEE IS ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT. EMPLOYEE UNDERSTANDS THAT EMPLOYEE HAS FORTY FIVE (45) DAYS TO
DECIDE WHETHER TO SIGN THIS AGREEMENT, AND THAT EMPLOYEE DOES NOT WAIVE OR
RELEASE ANY RIGHTS OR CLAIMS AGAINST THE COMPANY WHICH MAY ARISE AFTER THE DATE
OF SIGNING THIS AGREEMENT. EMPLOYEE FURTHER UNDERSTANDS THAT IF EMPLOYEE SIGNS
THIS AGREEMENT, EMPLOYEE MAY REVOKE EMPLOYEE'S SIGNATURE AT ANY TIME BEFORE THE
EXPIRATION OF SEVEN (7) DAYS AFTER EMPLOYEE SIGNS, AND THAT THE AGREEMENT WILL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL AFTER THIS REVOCATION PERIOD HAS
PASSED. FINALLY, EMPLOYEE UNDERSTANDS THAT EMPLOYEE WILL NOT RECEIVE THE
PAYMENTS REFERRED TO IN PARAGRAPH 1 UNTIL THE REVOCATION PERIOD HAS PASSED.     
    















--------------------------------------------------------------------------------





EMPLOYEE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EMPLOYEE HAS
CAREFULLY READ THIS AGREEMENT, AND KNOWS THE CONTENTS THEREOF, AND SIGNS THE
SAME OF EMPLOYEE'S OWN FREE ACT AND WILL; THAT EMPLOYEE FULLY UNDERSTANDS THE
TERMS, CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT EMPLOYEE HAS HAD
AMPLE TIME TO CONSIDER AND NEGOTIATE THIS AGREEMENT; THAT THE COMPANY HAS
ADVISED AND URGED EMPLOYEE TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT; THAT EMPLOYEE HAS HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT
WITH AN ATTORNEY, AND HAS DONE SO OR HAS DECLINED TO DO SO; AND THAT EMPLOYEE
HAS EXECUTED THIS AGREEMENT VOLUNTARILY, KNOWINGLY, AND WITH SUCH ADVICE FROM AN
ATTORNEY AS EMPLOYEE DEEMS APPROPRIATE.


    
WITNESS:
/s/ Kevin Barnett    /s/ William Ringling        
Kevin Barnett    William Ringling (“Employee”)
DATE: August 21, 2016        


For CORE MOLDING TECHNOLOGIES, INC.
BY: /s/ John Zimmer        
Its Duly Authorized Agent
DATE: August 24, 2016        











--------------------------------------------------------------------------------





Exhibit A




1. In exchange for the considerations set forth in Paragraph 1 of the Agreement,
Employee hereby releases the Company as follows: Except as outlined in Paragraph
2 below and to the extent allowed by law, Employee and Employee’s attorneys,
attorneys-in-fact, heirs, executors, administrators, successors and assigns, do
fully release and discharge the Company, its parent company, subsidiaries, and
affiliates, and their officers, directors, shareholders, agents and employees of
and from any and all grievances, charges, employment contracts, suits, legal
actions or claims of any nature whatsoever, known or unknown, regarding the
Company’s employment policies and practices or Employee’s employment with or
separation from employment with the Company, which have been or could have been
asserted by Employee, Employee’s attorneys, successors, assigns, or
representatives, in any claim, charge of discrimination, suit or legal action
against the Company, up to and including the present time, including those
arising under any laws of the United States of America or the states of the
United States, specifically, Ohio, and also including, but not limited to, those
claims arising under the Civil Rights Acts of 1866 and 1871, as amended; Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; the
Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 101, et seq.; the Worker Adjustment
and Retraining Notification Act (WARN); all other common and statutory laws,
ordinances, rules or regulations of the United States of America and all the
states of the United States, specifically including the state of Ohio, and their
political subdivisions, and the public policies thereof; and all claims which
were raised or could have been raised under any express or implied employment
contract which Employee or Employee’s successors, assigns or representatives may
claim existed with the Company.


2.This Agreement does not prohibit or prevent Employee from engaging in
activities that are not waivable and protected by applicable federal or state
laws. However, with regard to such activities and to the extent allowed by law,
Employee is hereby releasing and waiving Employee’s right to seek or recover any
form of monetary damages or monetary relief from the Company, including, but not
limited to, through any proceeding before or through the Equal Employment
Opportunity Commission or the National Labor Relations Board.


3.Employee may revoke Employee’s signature on this Exhibit A at any time before
the expiration of seven (7) days after employee signs, and severance payments
will not be made until after this revocation period has passed.




WITNESS:
/s/ Kevin Barnett    /s/ William Ringling        
Kevin Barnett    William Ringling (“Employee”)
DATE: August 21, 2016        


For CORE MOLDING TECHNOLOGIES, INC.
BY: /s/ John Zimmer        
Its Duly Authorized Agent
DATE: August 24, 2016        











